Citation Nr: 0903775	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  04-40 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected endochondroma, right 2nd metatarsal.  

2.  Entitlement to service connection for a low back 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral shin 
splints.

4.  Entitlement to service connection for a left heel 
condition.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




INTRODUCTION

The veteran had active service from October 1983 to November 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The record reflects that the instant case was previously 
before the Board in July 2006.  Initially, the Board notes 
that the remand directives with respect to the veteran's 
claim for entitlement to service connection for a low back 
disorder and to reopen a claim for service connection for 
bilateral shin splints have been completed and a new remand 
is not required to comply with the holding of Stegall v. 
West, 
11 Vet. App. 268 (1998).  

In addition, the veteran's claim for a compensable disability 
rating for endochondroma, right 2nd metatarsal was also 
included in the July 2006 remand.  In the remand, the Board 
explained that the veteran had raised a claim of service 
connection for a bilateral heel condition during the pendency 
of the appeal.  The Board determined that the issue of 
service connection for a bilateral heel condition was 
inextricably intertwined with the claim for a compensable 
disability rating for endochondroma, right 2nd metatarsal.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding 
that two or more issues are inextricably intertwined if one 
claim could have significant impact on the other).  As such, 
the veteran's claim for a compensable disability rating was 
deferred so that the RO could first adjudicate the veteran's 
claim for service connection for a bilateral heel condition.  
Unbeknownst to the Board, the RO had adjudicated the 
veteran's claim for a right heel condition in a December 2004 
rating decision.  The rating decision appears to have been 
associated with the claims folder subsequent to the Board's 
July 2006 remand.  The veteran did not disagree with the 
December 2004 rating decision and it became final.  38 
U.S.C.A. § 7105.  Thus, the Board may proceed with a decision 
on the veteran's claim for a compensable rating for 
endochondroma, right 2nd metatarsal as the RO adjudicated the 
claim of service connection for a right heel condition.  
Although there is an unadjudicated claim for a left heel 
condition, as will be discussed in further detail below, the 
Board finds that it is not inextricably intertwined with the 
current issue on appeal because the veteran is not currently 
service-connected for a left foot disability.  In light of 
the above, the Board finds that the July 2006 remand 
directives have been substantially completed and the Board 
may proceed with appellate review.  See Stegall, supra.  

The Board observes that the rating decision on appeal denied 
the veteran's claim for service connection for bilateral shin 
splints on the basis that new and material evidence had not 
been submitted.  However, in the Supplemental Statement of 
the Case (SSOC), the RO reopened the claim and denied it on 
the merits.  Nonetheless, to establish jurisdiction over the 
issue of service connection for bilateral shin splints, the 
Board must first consider the issue of whether new and 
material evidence has been submitted to reopen the claim.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2008).  The 
Board must proceed in this fashion regardless of the RO's 
actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 
1996) and VAOPGCPREC 05-92.

Subsequent to the October 2008 SSOC, the veteran submitted 
additional private medical records and a letter.  The veteran 
did not provide a waiver of RO consideration of the evidence.  
See 38 C.F.R. § 20.1304(c) (2008).  However, the veteran's 
letter is duplicative of the contentions that have already 
been considered by the RO.  In addition, the October 2007 
letter from the veteran's physician (R.R.R., M.D.) and the 
April 2008 private medical record were already considered by 
the RO in the October 2008 SSOC.  Lastly, the September 2007 
magnetic resonance imaging (MRI) report was noted to have 
been faxed to the RO in September 2007.  Although the MRI 
report was not specifically listed in the October 2008 SSOC, 
it is duplicative of the medical records in the veteran's 
claims folder which describe the existence of the veteran's 
low back disorder and have already been considered by the RO.  
Therefore, a waiver of initial consideration by the agency of 
original jurisdiction is not necessary.  See 38 C.F.R. § 
20.1304 (2008).

The record reflects that the veteran testified at an October 
2004 hearing before the Decision Review Officer (DRO).  The 
transcript has been associated with the claims folder.  

The veteran requested a Board hearing in conjunction with the 
instant case; however, he withdrew his request in a June 2006 
statement.  Consequently, a hearing is no longer necessary.  

The issue of service connection for a left heel condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  The veteran's service-connected endochondroma, right 2nd 
metatarsal has not been shown to be a moderate disability.  

3.  The veteran's low back disorder did not manifest during 
or within one year after service and was not otherwise 
etiologically related to service.

4.  By an unappealed March 1989 rating decision, the RO 
denied the veteran's claim for service connection for 
bilateral shin splints because there was no evidence of a 
current disability and no medical evidence relating shin 
splints to service.  

5.  Evidence submitted subsequent to the March 1989 rating 
decision is new to the claims folder, but does not raise a 
reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
service-connected endochondroma, right 2nd metatarsal are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2008).

2.  A low back disorder was not incurred in or aggravated by 
the veteran's active military service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2008).

3.  The March 1989 rating decision which denied a claim for 
service connection for bilateral shin splints is final.  38 
U.S.C.A. § 7105 (1989); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1989).

4.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for bilateral shin 
splints is not reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the veteran was 
provided with a VCAA notification letter in March 2004, prior 
to the initial unfavorable AOJ decision issued in June 2004.  

In the aforementioned correspondence, the RO informed the 
veteran of what the evidence must show to establish 
entitlement to service connection for a low back disorder.  
The RO also explained what information and evidence he must 
submit and what information and evidence will be obtained by 
VA.  As such, this correspondence fully complied with the 
notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159 (b), as well as the Court's holding in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board notes that 
the March 2004 VCAA notice did not notify the veteran 
regarding the assignment of disability ratings and effective 
dates.  However, the veteran was provided proper notice in 
July 2006 and July 2008.  Therefore, the Board finds no 
prejudice to the veteran as a result of the lack of notice as 
to these two elements.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Further, as the Board herein 
concludes that the preponderance of the evidence is against 
the veteran's service connection claim, any questions as to 
the assignment of disability ratings and effective dates are 
rendered moot. 

Regarding the veteran's claim for a compensable disability 
rating, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The Board notes that the veteran was not originally informed 
of these requirements in the March 2004 VCAA notice.  
However, the veteran was provided proper notification in the 
July 2006 and July 2008 VCAA notices.  In the July 2006 
notice, the veteran was informed that the evidence must show 
that his service-connected condition had gotten worse.  
Further, the veteran was told to submit medical or other 
relevant records to support his claim for a compensable 
disability rating.  The July 2008 VCAA notice included the 
pertinent rating criteria to establish a compensable 
disability rating for the veteran's service-connected 
disability and notification regarding the assignment of 
disability ratings and effective dates.  In a July 2008 
statement, the veteran noted that he enclosed all of the 
remaining evidence to support his claim and had no other 
information or evidence to support his claim.  The claim was 
readjudicated in October 2008.  Accordingly, adequate notice 
was provided and any timing errors have been cured.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).

The Board notes, however, that the veteran was not 
specifically advised regarding the submission of evidence 
that his service-connected disability impacted his employment 
and daily life.  The U.S. Court of Appeals for the Federal 
Circuit has held that all VCAA notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  To do this, VA must show that the purpose of the 
notice was not frustrated, such as by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  In 
this case, the veteran has discussed the impact of his 
service-connected disability on his employment and daily life 
through his numerous statements, the VA and private treatment 
records, and his testimony before the DRO.  In addition, lay 
statements were submitted that specifically discussed the 
veteran's disability and how it affected his current 
employment at the U.S. Postal Office and how it impacted his 
daily activities.  Accordingly, the Board finds that the 
essential fairness was maintained in this case as the veteran 
has demonstrated actual knowledge of the evidence which was 
needed to establish the claim.  Thus, the Board finds that 
although there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.  As there is no 
indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

With respect to the veteran's new and material evidence 
claim, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  Id.  In this case, the 
July 2006 notice, pursuant to the Board remand, included the 
criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied. Consequently, 
the Board finds that adequate notice has been provided.  
Although the notice was not provided prior to the initial 
adjudication of the veteran's claim, the claim was 
readjudicated by the October 2008 SSOC.  Accordingly, 
adequate notice was provided and any timing errors have been 
cured.  See Overton, supra. 

In sum, the veteran has been provided VCAA notice in 
accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 with respect to 
nearly all pertinent provisions.  For those elements of 
notice that the veteran was not specifically informed, the 
Board has demonstrated that any defective predecisional 
notice error was rendered non-prejudicial in terms of the 
essential fairness of the adjudication.  As such, the Board 
concludes that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The Board also finds that VA has fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. § 
5103A; 
38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, the 
veteran's service treatment records are associated with the 
claims folder, as well as all relevant private and VA 
treatment records.  Moreover, the veteran was provided a VA 
examination in May 2007 with respect to the claims on appeal.

The Board observes that the veteran reported receiving 
medical treatment for his foot pain soon after separation 
from the military, but that he did not have documentation and 
that the physician died many years ago.  Furthermore, during 
the October 2004 DRO hearing, the veteran testified that he 
received treatment for his low back in the 1990s.  The 
veteran has been afforded several opportunities to submit 
evidence and to provide information so that VA could obtain 
evidence on behalf of the veteran.  However, the veteran did 
not provide any further information in regard to his 
treatment in the 1990s or his treatment for foot pain.  As no 
adequate reply has been received from the veteran, the Board 
concludes that VA has discharged its duty to further assist 
the veteran in obtaining these outstanding records.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is 
not a one-way street).

Both the duty to assist the veteran and the duty to notify 
the veteran have been met. Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating the claims, and the 
veteran has not indicated that he has any additional evidence 
or information to provide in support of his claims.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.	Compensable Rating for endochondroma, right 2nd 
metatarsal.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period. Further, the 
Board must evaluate the medical evidence of record since the 
filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts). However, the Court recently held that "staged" 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The veteran seeks a compensable disability rating for his 
endochondroma, right 2nd metatarsal.  The RO has rated the 
service-connected disability under Diagnostic Code 5284.  
According to this Diagnostic Code, evidence of moderate 
residuals of a foot injury warrants the assignment of a 10 
percent disability rating.  The next higher evaluation of 20 
percent requires evidence of moderately severe residuals of a 
foot injury.  The highest rating allowable pursuant to this 
diagnostic code, 30 percent, requires evidence of severe 
residuals of a foot injury.  Actual loss of use of the foot 
will be evaluated as 40 percent disabling.  38 C.F.R. § 
4.71a, Note following Diagnostic Code 5284.

The words "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  It 
should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  Rather, it is the Board's responsibility to 
evaluate all the medical evidence and determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc.  
See 38 C.F.R. §§ 4.2, 4.6 (2008).

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45, under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran contends that his service-connected 
endochondroma, right 2nd metatarsal has increased in severity 
and that he is entitled to a compensable disability rating.

Initially, the Board recognizes the veteran's continued 
complaints of right foot pain, specifically regarding his 
heel.  The Board further observes that the VA treatment 
records and the May 2007 VA examination report contain 
numerous diagnoses of plantar fasciitis.  However, the 
veteran is not currently service-connected for a right heel 
condition or for plantar fasciitis.  Indeed, in a December 
2004 rating decision, the RO denied the veteran service 
connection for a right heel condition.  As such, the Board 
may not consider these diagnoses and complaints when rating 
the veteran's service-connected endochondroma, right 2nd 
metatarsal.  

The private and VA treatment records show continued 
complaints of right foot pain.  In a June 2007 VA treatment 
record, the veteran reported right foot pain, particularly 
underneath the middle part of the right foot going to the 
heel.  In an April 2008 VA treatment record, the veteran 
complained of moderate to severe right foot pain in the arch 
area.  

In a September 2004 letter from the veteran's private 
physician (C.A.H., M.D.), it was noted that the veteran 
complained of aching pain in both feet.  It was noted that 
the pain occurred between one-fourth and one-half of the time 
when he was awake and caused serious diminution in his 
capacity to carry out daily activities.  The veteran's foot 
pain was aggravated by walking and some relief was 
experienced by rest.  

In an October 2006 letter from the veteran's private 
physician (D.K.L, M.D.), it was noted that the veteran 
suffered from pain in the right foot that increased with 
walking.  The veteran reported that rest relieved his foot 
pain and that his symptomology was described as aching.  On a 
scale of 1 to 4, the veteran rated the symptomology as a 3.  
He further reported experiencing the pain on and off while 
awake.  Dr. D.K.L. noted a diagnosis of right foot pain. 

In the May 2007 VA examination report, the veteran reported 
that he had recurrent right foot pain over the last twenty 
years occurring with prolonged standing, prolonged walking, 
or strenuous exercise.  He could walk without limits and 
Tylenol helped his pain.  On examination, there was no 
objective abnormality.  There was no redness, swelling, or 
deformity.  The foot demonstrated normal mobility.  The ankle 
demonstrated mobility from 20 degrees of dorsiflexion through 
45 degrees of plantar flexion.  The shoes showed no sign of 
abnormal weight bearing.  There was tenderness reported only 
with firm palpation of the distal plantar fascia region.  
There was no pain on range of motion or flare-ups on any of 
the above joints and all of the joints had no additional 
limitations by pain, fatigue, weakness or lack of endurance 
following repetitive use.  The x ray findings revealed a mild 
expansion of the shaft of the second toe metatarsal without 
evidence of lytic or blastic lesion.  No abnormal intra 
medullary calcifications were identified to suggest an 
endochondroma.  

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of a compensable disability rating for the veteran's service-
connected endochondroma, right 2nd metatarsal.  

In order to warrant a compensable rating, the evidence must 
show a moderate foot disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  The aforementioned medical evidence 
does not reflect such a disability.  As noted above, the May 
2007 VA examination report reveals that there was no 
objective abnormality of the right foot, no pain on range of 
motion, and the right foot demonstrated normal mobility.  The 
x ray findings showed that there were no abnormal intra 
medullary calcifications to suggest an endochondroma.  The 
Board considered the letters from the veteran's private 
physicians, including Dr. C.A.H.'s letter wherein he noted 
that the veteran's foot condition caused a serious diminution 
in his capacity to carry out daily activities.  However, the 
Board notes that the letter from Dr. C.A.H. fails to 
distinguish between the veteran's complaints of heel pain and 
his service-connected endochondroma, right 2nd metatarsal.  
Furthermore, the May 2007 VA examination report does not 
reflect findings of a moderate or severe foot impairment 
related to the veteran's service-connected disability as 
there was no diagnosis of endochondroma and the examiner 
specifically noted the veteran's complaints of pain when 
discussing a diagnosis of plantar fasciitis.  The report also 
shows that there was no pain, weakness, fatigue or lack of 
endurance following repetitive use and no pain on range of 
motion except for firm palpation of distal plantar fascia 
region.  Thus, overall, the preponderance of the evidence is 
against a finding of moderate impairment, as would warrant a 
compensable rating under Diagnostic Code 5284.  Additionally, 
inasmuch as the veteran's noncompensable rating reflects the 
highest degree of impairment shown since the date the claim 
began, there is no basis for a staged rating in the present 
case.  See Hart, supra.

The Board acknowledges the veteran's statements and the lay 
statements submitted in support of the veteran's claim for a 
compensable disability rating.  The lay statements indicated 
that the veteran has pain in his feet that increased over 
time.  While lay witnesses are generally not competent to 
offer evidence which requires medical knowledge, such as 
opinions regarding medical causation or a diagnosis, they may 
provide competent testimony as to visible symptoms and 
manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Nevertheless, the Board observes that these 
individuals did not describe symptomatology showing a 
moderate foot disability with respect to the veteran's 
service-connected endochondroma, 2nd right metatarsal.  
Significantly, the fact remains that there is no competent 
medical evidence of record showing that the veteran has met 
the rating criteria for a compensable disability rating.   

Moreover, the veteran has never been found to have acquired 
flatfoot, weak foot, claw foot (pes cavus), hallux rigidus, 
hammer toes, or malunion or nonunion of the tarsal or 
metatarsal bones.  Therefore, Diagnostic Codes 5276 to 5278 
and 5280 to 5283 are not for application in this case.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, a compensable rating for the 
veteran's endochondroma, 2nd right metatarsal is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 
noncompensable rating, and no higher.  In this regard, the 
Board observes that the veteran has complained of pain on 
numerous occasions.  However, the veteran's complaints do 
not, when viewed in conjunction with the medical evidence, 
tend to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  The May 2007 VA examination report reveals that 
the veteran reported that he could walk without limits and 
there was no objective evidence of painful joint motion or 
weakness.  The examiner only noted tenderness with firm 
palpation of the distal plantar fascia region.  Therefore, 
the Board finds that the veteran is not entitled to a 
compensable disability rating under Deluca, supra.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected 
endochondroma, right 2nd metatarsal has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disability.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In conclusion, the preponderance of the evidence is against 
the award of a compensable rating for the veteran's 
endochondroma, right 2nd metatarsal.  As a preponderance of 
the evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

III.	Service Connection for a low back disorder

Service connection on a direct basis may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b) (2008).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  This presumption is rebuttable by affirmative 
evidence to the contrary.  Id.

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The veteran contends that his current low back disorder is 
related to his time in service.  In an August 2004 statement, 
the veteran explained that his back was beginning to cause 
him problems.  He stated that over the years he adjusted to 
mild pain; however, he noted that he now felt pain in his 
lower back.   

A complete review of the medical evidence of record confirms 
that the veteran is currently diagnosed with a low back 
disorder.  Indeed, an October 2007 private medical record 
reveals a diagnosis of degenerative disc disease with disc 
bulge at 5-1.  Further, a September 2007 MRI report reveals 
an impression of central and right disc protrusion at L5-S1, 
indenting the ventral and right ventrolateral aspect of the 
thecal sac.  Lastly, the August 2004 private medical record 
lists a diagnosis of lumbar segmental dysfunction.  

The service treatment records reveal that the veteran was 
seen on one occasion for low back pain in September 1984.  
The record shows that the veteran complained of low back pain 
with a duration of a week and a half.  A diagnosis of lumbar 
strain was noted.  There are no other service treatment 
records that contain any documentation, notations, or 
complaints related to the veteran's low back.  Further, the 
July 1987 separation examination report reveals that the 
veteran's spine was evaluated as normal.  The separation 
examination report does not contain any notations or 
documentation regarding low back pain.  The July 1987 Report 
of Medical History also reveals that the veteran denied 
recurrent back pain.  

The Board has considered all relevant evidence of record 
regarding the veteran's claim for service connection for a 
low back disorder.  The Board first considered whether 
service connection is warranted for a low back disorder on a 
presumptive basis, as he has a current diagnosis of 
degenerative disc disease.  However, the record fails to show 
that the veteran manifested arthritis to a degree of 10 
percent within one year following his service discharge in 
November 1987.  As such, presumptive service connection is 
not warranted for arthritis of the low back.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board next considered whether service connection is 
warranted for a low back disorder on a direct basis.  Despite 
the evidence of in-service treatment, there is no medical 
evidence or opinion that supports a theory that the veteran's 
current low back disorder is related to active service.  In 
the only medical opinion that discussed the etiology of the 
veteran's low back disorder, the VA examiner rendered an 
opinion that weighs against the claim.  In the May 2007 VA 
examination report, the examiner noted that there was only a 
single episode of lumbar strain in service and no apparent 
continuity of the condition since that time.  Based on this 
evidence, the examiner opined that the veteran's current 
symptomatology was not related to inservice lumbar strain.  
The Board finds that the VA examiner's opinion, based on both 
the examination of the veteran and consideration of his 
documented medical history and assertions, constitutes 
probative evidence on the matter of service connection for 
the claimed low back disorder.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) ("It is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  There is no other competent medical opinion that 
suggests the veteran's low back disorder is related to 
service.   

There is also no persuasive evidence of continuity of 
symptomatology since service.  A record from the Arrowhead 
Clinic indicates - quite specifically - that the veteran's 
back pain began on August 4, 1989.  The significance of that 
date is not explained any further, but it is clearly outside 
the veteran's military service.  Also, upon VA examination in 
2007, the veteran stated the back pain began ten years 
earlier. 

The Board recognizes the sincerity of the arguments advanced 
by the veteran that his low back disorder is related to his 
active service and the lay statements submitted by the 
veteran's mother and friend.  However, when the determinative 
issue is one of medical causation or diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  See also Heuer v. Brown, 7 
Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).  As a result, the statements regarding 
the etiology of the veteran's current low back disorder are 
of no probative weight in the adjudication of his claim.   

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and, consequently, service connection for a low back 
disorder is not warranted.  In reaching this conclusion, the 
Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.	New and Material Evidence

The veteran seeks to reopen his previously denied claim to 
service connection for bilateral shin splints.  During the 
October 2004 DRO hearing, the veteran explained that he 
experienced pain in his shins that comes and goes.  

The veteran's claim for service connection for bilateral shin 
splints was previously denied by a March 1989 rating 
decision.  The veteran did not appeal this decision.  The 
Board observes, however, that the claims folder does not 
appear to contain a letter with respect to the veteran's 
appellate and procedural rights.  Even so, the Board finds 
that the presumption of regularity applies and the letter was 
indeed included with the March 1989 rating decision and sent 
to the veteran.  

The Court has held that there is a "presumption of 
regularity" under which it is presumed that government 
officials have properly discharged their official duties. An 
appellant may rebut the presumption by submitting "clear 
evidence to the effect that VA's regular mailing practices 
were not regular or that they were not followed."  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992).  Further, the Court has 
also applied this presumption of regularity to procedures at 
the RO.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  In 
this case, no clear evidence to the contrary has been 
presented to rebut the presumption of regularity.  There is 
no indication that the veteran did not receive the decision 
or the letter explaining his appellate and procedural rights.  
Furthermore, the veteran has never contended that he was not 
advised of the rating decision or sent the proper notice.  As 
such, the Board finds that the veteran was informed of his 
procedural and appellate rights and did not appeal the 
decision.  Thus, the March 1989 decision is final.  See 38 
U.S.C.A 
§ 4005(c) (1989); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1989).  

The veteran's application to reopen his claim of service 
connection for bilateral shin splints was received in January 
2004.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  As the veteran filed his claim 
after this date, the new version (cited below) applies in 
this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Board notes that by a June 2004 rating decision, the RO 
declined to reopen the veteran's claim of entitlement to 
service connection for bilateral shin splints on the basis 
that new and material evidence had not been received to 
reopen the claim.  However, in the October 2008 SSOC, the RO 
reopened the veteran's claim for service connection and 
denied the claim on its merits.  On appeal, however, the 
Board must make its own determination as to whether any newly 
submitted evidence warrants a reopening of the claim.  This 
is important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

The RO denied the veteran service connection for bilateral 
shin splints in a March 1989 rating decision on the basis 
that there was no current diagnosis of bilateral shin splints 
and no medical evidence relating the veteran's shin splints 
to service.  The evidence of record at the time of the March 
1989 rating decision includes the veteran's service treatment 
records, the veteran's statements, and the June 1988 VA 
examination report and radiologic report.  The RO noted that 
the service treatment records showed that the veteran 
complained of doing long distance running in service and was 
seen in February 1984 for bilateral shin splints.  However, 
the RO cited the June 1988 VA examination and radiologic 
report, wherein it was noted that there was possible 
endochondroma or, more likely dysplasia.  The RO denied the 
claim because there was no diagnosis of bilateral shin 
splints.  

Based on the grounds stated for the denial of service 
connection for bilateral shin splints in the March 1989 
rating decision, new and material evidence would consist of 
evidence of a current diagnosis of bilateral shin splints and 
medical evidence linking such disability to active service.  
In this regard, additional evidence received since the March 
1989 rating decision includes private treatment records, a VA 
examination report dated in May 2007, VA treatment records, 
letters from the veteran's private physicians, lay statements 
from the veteran's mother and friend, the veteran's DRO 
testimony, and written statements from the veteran.  

The veteran's statements, including his personal testimony 
during the October 2004 DRO hearing, to the effect that he 
suffered from chronic bilateral foot pain and had pain in his 
lower extremities, is essentially duplicative of his 
contentions at the time of his original claim.  Such 
contentions are not new.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  Accordingly, this is not new and material 
evidence.

With respect to the VA and private treatment records, the 
Board finds that these records do not constitute new and 
material evidence.  Although the records are "new," they 
merely document that the veteran has continued complaints of 
bilateral foot pain and lower leg pain.  There is no mention 
of bilateral shin splints in the VA or private treatment 
records.  Furthermore, there is no competent medical evidence 
of record which relates the etiology of bilateral shin 
splints to service.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical 
evidence that merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus, does not constitute new and material 
evidence).  

In the letter from the veteran's mother (B.S.) dated in 
September 2004, she explained that the veteran suffered from 
chronic foot pain due to an accident that he was in during 
active service.  However, she makes no mention of leg pain or 
bilateral shin splints.  This statement is not considered new 
and material as it does not provide a medical opinion 
relating the veteran's bilateral shin splints to service nor 
does it provide a competent medical diagnosis of shin 
splints.  As noted above, the veteran's complaints of chronic 
foot pain were already considered by the RO in the March 1989 
rating decision.  

In a September 2004 letter, the mother of the veteran's child 
(J.M.), noted that the veteran experienced pain in his feet 
for fifteen years and that his disability isolated his 
ability to coach his daughter in sports.  Further, she noted 
that the veteran's work in the U.S. Postal Service aggravated 
his ailments.  This letter is not considered new and material 
as the letter does not contain any diagnosis of bilateral 
shin splints nor does it provide any competent medical 
evidence linking the veteran's bilateral shin splints to 
active service.  

In an October 2006 letter, Dr. D.K.L. explained that the 
veteran suffered from foot pain.  However, there was no 
diagnosis of shin splints and no medical evidence relating 
the veteran's shin splints to active service.  

In the September 2004 letter, Dr. C.A.H. explained that the 
veteran suffered from aching pain in both feet, which was 
aggravated by walking.  Similar to the above letter, there 
was no diagnosis of shin splints and no medical evidence 
relating the veteran's shin splints to active service.  

Lastly, the veteran was afforded a VA examination in May 
2007.  The Board observes that the RO reopened the veteran's 
claim for service connection for bilateral shin splints due 
to the new examination.  However, the Board finds that the 
May 2007 VA examination report does not constitute new and 
material evidence.  While the VA examiner diagnosed plantar 
fasciitis, the examiner specifically noted that there were no 
shin splints.  Further, the veteran's lower extremity 
strength and sensory responses were normal and straight leg 
testing was negative.  Thus, although the evidence is 
"new," it is not "material" as it does not provide a 
diagnosis of bilateral shin splints and does not contain an 
opinion which relates the etiology of bilateral shin splints 
to service.

In view of the foregoing, the Board finds that while the 
evidence received since the last prior denial of service 
connection for bilateral shin splints was not previously 
submitted to agency decision makers, it does not relate to an 
unestablished fact necessary to substantiate the claim, is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial, and does not raise a 
reasonable possibility of substantiating the claim.  As such, 
new and material evidence has not been received pursuant to 
38 C.F.R. § 3.156(a).  Inasmuch as new and material evidence 
adequate to reopen the previously denied claim has not been 
received, the Board does not have jurisdiction to consider 
the claim or to order additional development.  See Barnett v. 
Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  The claim is 
therefore denied.


ORDER

Entitlement to a compensable disability rating for service-
connected endochondroma, right 2nd metatarsal is denied.  

Entitlement to service connection for a low back disorder is 
denied.  

New and material evidence has not been submitted and the 
claim to reopen service connection for bilateral shin splints 
is denied.  


REMAND

In this case, the Board finds that the veteran has submitted 
an express claim for benefits that was not adjudicated by the 
RO.  The Board acknowledges that, in adjudicating a claim for 
benefits, VA is required to consider all statutory and 
regulatory provisions that may support entitlement to 
benefits, regardless of whether the veteran has raised or 
argued a particular issue.  Douglas v. Derwinski, 
2 Vet. App. 435, 439 (1992).  This mandate does not, however, 
"require [VA] to conduct an exercise in prognostication, but 
only requires that it consider all issues reasonably raised. 
. . ."  Talbert v. Brown, 7 Vet. App. 352, 356 (1995).  The 
Court has held that an appellant must have asserted the claim 
expressly or impliedly.  See Isenbart v. Brown, 7 Vet. App. 
537, 540-41 (1995).  

The Board finds that the veteran has continuously referred to 
a bilateral foot condition during the pendency of this 
appeal.  In the veteran's application for compensation and 
benefits, he explained that he was claiming service 
connection for both feet and that his feet became sore after 
prolonged standing.  In a January 2004 statement, the veteran 
referred to pain involving both of his feet.  In an August 
2004 statement, the veteran noted that he had problems with 
his right foot and left foot and that he developed severe 
pain in both of his heels.  During the October 2004 DRO 
hearing, the veteran again noted his problems with both of 
his heels.  In the July 2006 Remand, the Board specifically 
instructed the RO to adjudicate the veteran's claim to 
service connection for a bilateral heel condition on a direct 
and secondary basis.  As noted previously, the RO adjudicated 
the veteran's claim for a right heel condition in a December 
2004 rating decision; however, the RO did not develop or 
adjudicate the veteran's claim for service connection for a 
left heel condition.  In a July 2008 statement, the veteran 
again noted his problems with both of his feet.  

In light of the above, the Board finds that the veteran has 
consistently asserted a claim for service connection for a 
left heel condition.  Although the RO has not adjudicated the 
claim, the Board finds that the veteran's continued 
assertions regarding his left heel condition may serve as a 
Notice of Disagreement (NOD) to the RO's failure to 
adjudicate the veteran's claim and, therefore, appellate 
review has been initiated.  See Isenbart v. Brown, 7 Vet. 
App. 537, 541 (1995).  Since the Board has determined that a 
NOD has been submitted, a remand is required in order for the 
RO to provide the veteran a Statement of the Case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999) (holding the Board 
should remand the issue to the RO for the issuance of a 
Statement of the Case when a notice of disagreement had been 
timely filed).  38 U.S.C.A. § 7105.  Thereafter, the veteran 
must submit a timely substantive appeal in order for the 
issue to be perfected for appeal to the Board.  
38 U.S.C.A. § 7105.

Accordingly, the issue is REMANDED for the following action:

The RO should issue the veteran a 
Statement of the Case with respect to his 
claim for service connection for a left 
heel condition, to include notification of 
the need and the appropriate time period 
in which to file a substantive appeal.  If 
a timely substantive appeal is filed, the 
issue should be returned to the Board for 
appellate review.

The purpose of this REMAND is to ensure due process. The 
Board does not intimate any opinion as to the merits of the 
claim, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


